                                          Case 3:19-cv-03512-WHO Document 55 Filed 03/06/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ZACHARY NIGHTINGALE, et al.,                        Case No. 19-cv-03512-WHO
                                                         Plaintiffs,
                                   8
                                                                                             ORDER RE: CHANGES TO
                                                  v.                                         PROTECTIVE ORDER
                                   9

                                  10     U.S. CITIZENSHIP AND IMMIGRATION                    Re: Dkt. No. 54
                                         SERVICES, et al.,
                                  11                     Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           On February 20, 2020, parties filed a joint motion requesting that I enter their proposed

                                  14   Agreed Protective Order. See Joint Motion for Entry of Agreed Protective Order [Dkt. No. 54]. It

                                  15   is not acceptable in two respects. Attached as Exhibit A is an Edited Agreed Protective Order that

                                  16   is consistent with the practice in this District.

                                  17           First, the broad definition of “Documents and Information Covered by this Order” in

                                  18   Section 1 of the Agreed Protective Order cannot bind me in making any determination on what is

                                  19   sealable. See Civil Local Rule 79-5(d)-(e). Reference to a stipulation or protective order that

                                  20   allows a party to designate certain documents as confidential is not sufficient to establish that a

                                  21   document, or portions thereof, are sealable.

                                  22           Second, Section 6 of the Agreed Protective Order on “Filing of Covered Documents or

                                  23   Covered Information” does not comply with Local Rule 79-5’s sealing procedure. As edited, it

                                  24   does.

                                  25           Any party that objects to the changes made in the attached Edited Agreed Protective Order

                                  26   may file a statement explaining why by March 13, 2020. If no objections are made, your silence

                                  27

                                  28
                                         Case 3:19-cv-03512-WHO Document 55 Filed 03/06/20 Page 2 of 2




                                   1   will indicate consent and I will enter the Protective Order as edited.

                                   2          IT IS SO ORDERED.

                                   3   Dated: March 6, 2020

                                   4

                                   5
                                                                                                    William H. Orrick
                                   6                                                                United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
